      Case 1:21-cv-00378-AT-CMS Document 1 Filed 01/25/21 Page 1 of 11




                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

VINCENT CLINE,                         )
                                       )
      Plaintiff,                       )
                                       )         CIVIL ACTION FILE
v.                                     )         NO.___________________
                                       )
DAL GLOBAL SERVICES, LLC               )         JURY TRIAL DEMANDED
and DELTA AIRLINES INC.                )
     Defendants.                       )

                                COMPLAINT

      Plaintiff Vincent Cline (“Plaintiff” or “Mr. Cline”) submits the following

Complaint against Defendant DAL Global Services, LLC (“DGS”) and Delta

Airlines Inc. (“Delta” or collectively “Defendant Co-Employers” or “Defendant

Employers”).

                              INTRODUCTION

      Plaintiff is African American. He began working for Co-Employers in

January 2017 as an aviation maintenance tech. Specifically, DGS placed Plaintiff

with Delta. In approximately February 2018, a white male Delta co-worker hung a

noose at the workplace. Plaintiff and an African American co-worker made a

complaint of race discrimination.    Plaintiff supported his African American

coworkers’ compliant, and the white co-worker was fired.      However, despite

terminating the white co-worker Plaintiff began to feel ostracized at work. For
      Case 1:21-cv-00378-AT-CMS Document 1 Filed 01/25/21 Page 2 of 11




example, his co-workers would not speak to him, and they gave him dirty looks etc.

The retaliation was very stressful for the Plaintiff and it contributed to him having a

heart attack on or around June of 2018. Plaintiff contacted his Co-Employers and

he was granted FMLA leave, but when he was ready to return from leave he was not

allowed to return despite the fact that Delta had need for him. Instead, Plaintiff was

replaced. Plaintiff was replaced and not allowed to return to his position to interfere

and/or retaliate against him for his use of FMLA leave, to punish him because of his

race and to retaliate against him for his support of a complaint of race discrimination,

and lastly because of his need for a disability accommodation. Plaintiff to this day

is listed as an employee with Co-Employers, but he has never been placed back on

the schedule despite his repeated request to be reinstated.

                          JURISDICTION AND VENUE

      1.     Mr. Cline’s claims present multiple federal questions over which this

Court has jurisdiction under 28 U.S.C. §§ 1331 et seq. and this Court has

supplemental jurisdiction over this matter pursuant to 28 U.S.C. § 1367.

      2.     This Court is an appropriate venue for all of Mr. Cline’s claims under

28 U.S.C. § 1391(b) and (c) because all of the parties reside within the Northern

District of Georgia, and the substantial majority of events giving rise to Mr. Cline’s

claims occurred in this judicial district.




                                             -2-
      Case 1:21-cv-00378-AT-CMS Document 1 Filed 01/25/21 Page 3 of 11




                        ADMINISTRATIVE PROCEEDINGS

       3.       On January 17, 2019, Mr. Cline timely filed a Charge of Discrimination

with the Equal Employment Opportunity Commission (“EEOC”) against DGS.

Attached hereto and incorporated herein as Exhibit A.

       4.       As Delta and DGS are joint employers Delta was also aware of

Plaintiff’s EEOC charge when it was filed.

       5.       On October 26, 2020, the EEOC issued Mr. Cline his notice of right to

sue. Attached hereto and incorporated herein is Exhibit B.

       6.       Plaintiff has exhausted her administrative remedies prerequisite to the

filing this suit pursuant to the ADA.

       7.       Suit has been filed within 90 days of Plaintiff’s receipt of his notice of

right to sue.

                                        PARTIES

       8.       Defendant Employers are both for-profit corporations organized under

the laws of the state of Georgia and registered to conduct business in the state of

Georgia.

       9.       This Court has personal jurisdiction over each Defendant.

       10.      Joint Employers may be served through their same registered agent:



                                            -3-
      Case 1:21-cv-00378-AT-CMS Document 1 Filed 01/25/21 Page 4 of 11




                   CORPORATION SERVICE COMPANY
              40 TECHNOLOGY PARKWAY SOUTH, SUITE 300
                      NORCROSS, GA, 30092, USA

if service of process is not waived.

                                       FACTS

      11.    Plaintiff is a citizen of the United States and a resident of the state of

Georgia.

      12.    Plaintiff began working for DGS in January of 2017.

      13.    DGS placed Plaintiff at Delta as an Aircraft Maintenance Technician

(“AMT”) at Hartsfield Jackson International Airport.

      14.    Plaintiff’s job was repairing and maintaining Delta aircraft.

      15.    Throughout Plaintiff’s active employment, DGS was a wholly owned

subsidiary of Delta.

      16.    DGS and Delta each employed fifty or more employees for each

working day in each of twenty or more calendar weeks throughout 2017-2021.

      17.    Defendant Co-Employers are subject to the anti-discrimination

provisions of the American’s with Disability Act (“ADA”), and 42 USC section

1981’s (“1981”) prohibition against race discrimination and/or retaliation.

      18.    At all times material to this Complaint, Defendant Co-Employers had

joint control over Mr. Cline’s employment and the terms and conditions thereof.

      19.    Defendant Co-Employers are legally joint employers.



                                         -4-
      Case 1:21-cv-00378-AT-CMS Document 1 Filed 01/25/21 Page 5 of 11




      20.   Upon information and belief, each Defendant had authority to exercise

control over the terms and conditions of Plaintiff’s employment, specifically but

not limited to his job assignments, his hours, his pay, his benefits, his promotional

opportunities, and each had the ability to hire and fire him.

      21.   Initially, Plaintiff worked nights and he was paid $28.00.

      22.   Plaintiff was told by Defendant Co-Employers that if he switched to the

day shift he would make less money ($25/hr), but that he would be less likely to be

laid off.

      23.   On or around September 2017 Plaintiff switched to day shift for

Defendant Co-Employers.

      24.   Throughout Plaintiff’s employment he was told by Co-Employers that

he did good work and was a valued employee.

      25.   Throughout Plaintiff’s employment he was told by Co-Employers that

if he kept on preforming as he had he would have his job indefinitely.

                              VIOLATION OF 1981

      26.   On or around February 21, 2018 a white Delta co-worker John

Bushmire (sp?) hung a noose at Plaintiff’s workplace.

      27.   Plaintiff told Mr. Bushmire that the hangman’s noose was racially

offensive and that he should take it down.




                                        -5-
     Case 1:21-cv-00378-AT-CMS Document 1 Filed 01/25/21 Page 6 of 11




     28.      Mr. Bushmire said that the noose was used by cowboys and was not

intended to be offensive.

     29.      Mr. Bushmire got upset with Plaintiff and didn’t want to take the noose

down.

     30.      Plaintiff and another African American co-worker complained about

the noose.

     31.      Co-Employers conducted an investigation and Mr. Bushmire was

terminated.

     32.      However, despite terminating Mr. Bushmire, Plaintiff began to feel

ostracized at work.

     33.      For example, his co-workers would not speak to him, and they gave

him dirty looks etc.

     34.      Plaintiff complained about retaliation, but no action was taken.

                    WILLFUL VIOLATION OF THE FMLA

     35.      The retaliation Plaintiff suffered from his complaint of race

discrimination was very stressful.

     36.      This stress contributed to Plaintiff having a heart attack on or around

June 26, 2018.

     37.      Plaintiff was admitted to the hospital and he had quadruple bypass

surgery.



                                         -6-
     Case 1:21-cv-00378-AT-CMS Document 1 Filed 01/25/21 Page 7 of 11




     38.    At the time of Plaintiff’s admission to the hospital he had been

employed with co-Employers for over 12 months.

     39.    At the time of Plaintiff’s admission to the hospital he had worked more

than 1250 hours in the past 12 months.

     40.    At the time of Plaintiff’s admission to the hospital both employers were

covered by the FMLA

     41.    At the time of Plaintiff’s admission to the hospital both employers had

50 of more employees within 75 miles of Plaintiff’s work location.

     42.    Plaintiff’s surgery and heart attack constitutes a serious health

condition as defined by the FMLA.

     43.    On or around June 26, 2018, Plaintiff contacted his Co-Employers and

notified them of his medical condition.

     44.    Plaintiff timely notified his employers of his serious health condition.

     45.    Subsequently, Plaintiff was granted FMLA leave.

     46.    In or around August 2018, Plaintiff became healthy enough to return to

work.

     47.    Plaintiff notified Co-Employers that he was ready to come back to

work.

     48.    Despite, Plaintiff’s notice he was not allowed to return to his position.




                                          -7-
      Case 1:21-cv-00378-AT-CMS Document 1 Filed 01/25/21 Page 8 of 11




      49.      Plaintiff was not allowed to return despite the fact that Delta had a need

for AMT’s such as himself.

      50.      In fact, Co-Employers advertised for AMT positions after Plaintiff was

ready to return despite Plaintiff’s availability.

      51.      Instead, Plaintiff was replaced.

      52.      Defendant Co-Employers decision to violate the FMLA was

intentional.

      53.      Plaintiff was replaced and not allowed to return to his position to

interfere and/or retaliate against him for his use of FMLA leave, to punish him

because of his race and to retaliate against him for his support of a complaint of race

discrimination, and lastly because of his need for a disability accommodation.

Plaintiff to this day is listed as an employee with Co-Employers, but he has never

been placed back on the schedule despite his repeated request to be reinstated.

                      WILLFUL VIOLAITON OF THE ADA


      54.      Plaintiff incorporates by reference each and every preceding paragraph

of this Complaint.

      55.      Plaintiff has a disability as defined by the ADA.

      56.      As detailed above, Plaintiff notified Defendant Co-Employers of his

disability and his need for an accommodation. Specifically, Plaintiff needed time




                                           -8-
       Case 1:21-cv-00378-AT-CMS Document 1 Filed 01/25/21 Page 9 of 11




off to recover from his surgery and light duty for a short period of time upon his

return.

       57.    Defendant refused Plaintiff’s accommodation suggestion and refused

to engage in the deliberative process to come up with a reasonable accommodation.

       58.    Defendant’s actions violated the ADA.

       59.    As a direct and proximate result of Defendant’s intentional

discrimination, Plaintiff has suffered damages, including but not limited to loss pay,

job benefits, emotional distress, and all other damages allowed by law.


                                  RETALIATION

       60.    Plaintiff hereby incorporates each and every preceding paragraph as if

set forth fully herein.

       61.    Plaintiff engaged in protected activity under the ADA, 1981, and the

FMLA by requesting leave to recover from surgery, light duty, and by making and

supporting a claim of race discrimination.

       62.    Plaintiff was terminated in retaliation for engaging in these protected

activities.

       63.    Defendant’s actions constitute unlawful retaliation in violation of the

aforementioned statues.




                                         -9-
         Case 1:21-cv-00378-AT-CMS Document 1 Filed 01/25/21 Page 10 of 11




         64.   Defendant willfully and wantonly disregarded Plaintiff’s rights and

Defendant’s retaliation against Plaintiff was undertaken intentionally and in bad

faith.

         65.   As a result of Defendant’s unlawful actions, Plaintiff has suffered lost

compensation and other benefits of employment, significantly diminished

employment opportunities, emotional distress consisting of, but not limited to,

outrage, shock, and humiliation, inconvenience, loss of income, and other

indignities.

         WHEREFORE, Plaintiff demands a trial by jury and for the following relief:

         (a)   a declaratory judgment that Defendants have engaged in unlawful

employment practices in violation of the ADA, the FMLA, and 1981, as amended;

         (b)   an injunction prohibiting Defendants from engaging in unlawful

employment practices in violation of the ADA, the FMLA and 1981;

         (c)   full back pay from the date of Plaintiff’s termination, taking into

account all raises to which Plaintiff would have been entitled but for her unlawful

termination, and all fringe and pension benefits of employment, with prejudgment

interest thereon;

         (d)   front pay to compensate Plaintiff for lost future wages, benefits, and

pension;




                                          - 10 -
      Case 1:21-cv-00378-AT-CMS Document 1 Filed 01/25/21 Page 11 of 11




      (e)    compensatory damages in an amount to be determined by the

enlightened conscience of the jury, for Plaintiff’s emotional distress, suffering,

inconvenience, mental anguish, loss of enjoyment of life, special damages, and

liquidated damages for Defendants’ violation of the FMLA;

      (f)    punitive damages in an amount to be determined by the enlightened

conscious of the jury to be sufficient to punish Defendants for its conduct toward

Plaintiff and deter it from similar conduct in the future;

       (g)   reasonable attorney’s fees and costs; and

       (h)   other and further relief as the Court deems just and proper.

      Respectfully submitted this 24th day of January 2021.

                                                      /s/ J. Stephen Mixon
                                                      J. Stephen Mixon
                                                      Georgia Bar No. 514050
                                                      steve@mixon-law.com
                                                      Attorneys for Plaintiff


THE MIXON LAW FIRM
1691 Phoenix Boulevard
Suite 150
Atlanta, Georgia 30349
Telephone: (770) 955-0100
Facsimile: (678) 999-5039




                                         - 11 -
